                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   NORTHERN DIVISION


LESLEY E. DUKE                               )
                      Plaintiff,             )
                                             )
v.                                           )      JUDGMENT
                                             )
                                             )      No. 2:18-CV-12-FL
                     rd
JIMMY HASLAM, 3 Pilot, Flying J.             )
Travel Centers                               )
                Defendant.                   )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the defendant’s motion to dismiss and plaintiff’s motion not to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 17, 2018, and for the reasons set forth more specifically therein, that defendant’s motion
to dismiss is GRANTED and plaintiff’s motion not to dismiss is DENIED.

This Judgment Filed and Entered on October 17, 2018, and Copies To:
Lesley E. Duke (via US mail) 153 Shady Lane, Hertford, NC 27944
Cynthia Lee Van Horne (via CM/ECF Notice of Electronic Filing)

October 17, 2018                     PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
